DETAILED ACTION

This action is in reply to Applicant’s response filed May 2, 2022.
Claims 1, 5, 9, 13, 14, and 19 have been amended, and claims 1, 4, 5, 8, 13, 15, 16, and 18-20 are further amended herein.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Lagatta on August 16, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 1, line 10, after “discard the” insert -- obtained --
Line 14, after “consume the” insert -- obtained --
 

Claim 4, line 3, after “subscribing to” insert -- the --
Claim 5, line 3, replace “queue” with -- ring buffer --
Claim 8, line 1, delete “a producer base index pointer and”
Claim 13, lines 10 and 11, after “consuming the” insert -- copied --
	Line 12, after “discarding the” insert -- copied --
Claim 15, line 3, after “is offset from” replace “a producer” with “the producer”
Claim 16, line 2, after “from among” replace “a plurality” with “the plurality”
Claim 18, line 2, after “producer reserve” insert -- index --
	Line 4, after “with the” replace “reserve pointer” with “producer reserve index pointer”
	Line 6, after “incrementing” replace “a producer” with “the producer”
Claim 19, lines 11 and 12, after “determine if the location” insert -- of the obtained data -- 
	Line 14, after “the location” insert -- of the obtained data --
Line 14, after “discard the” insert -- obtained --
Line 17, after “the location” insert -- of the obtained data --
Line 17, after “consume the” insert -- obtained --
Claim 20, line 2, after “the location” insert -- of the obtained data -- 
Line 4, after “the location” insert -- of the obtained data --

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  
	“[R]eceive a data read request from a consumer from among a plurality of consumers, wherein each of the plurality of consumers is subscribed to independently read all data from the ring buffer; after obtaining data from a location in the ring buffer in response to the data read request, determine if the location has been overrun by the producer; if it is determined that the location has been overrun by the producer, discard the obtained data by the consumer and restart the consumer to read new data from a different location in the ring buffer by setting a consumer base index pointer associated with the consumer to a current location of a producer base index pointer associated with the producer” as recited in claim 1 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.
	“[R]S/N 16/834,872eceiving a data read request from a consumer from among a plurality of consumers, wherein each of the plurality of consumers is subscribed to independently read all data from the circular queue…after copying the data in response to the data read request, determining whether the location has been overrun by the producer…upon determining that the location has been overrun by the producer, discarding the copied data by the consumer and restarting the consumer to read new data from a different location in the circular queue by setting a consumer base index pointer associated with the consumer to a current location of a producer base index pointer associated with the producer” as recited in claim 13 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  
	“[R]eceive a data read request from a consumer from among a plurality of consumers, wherein each of the plurality of consumers is subscribed to independently read all data from the ring buffer, the data read request identifying data in the ring buffer adjacent to a consumer base index pointer; after obtaining data from a location in the ring buffer […] in response to the data read request, determine if the location of the obtained data has been overrun by the producer by comparing the consumer base index pointer to the producer reserve index pointer; 5 S/N 16/834,872if it is determined that the location of the obtained data has been overrun by the producer, discard the obtained data by the consumer and proceed to read new data from a different location in the ring buffer by setting the consumer base index pointer to a current location of the producer base index pointer” as recited in claim 19 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.
	Dependent claims are allowed as they depend upon allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Both Tsirkin references disclose pointer rings and cache bounces for the consumers and producers of the ring buffer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194